Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-16-00490-CV

                      IN THE INTEREST OF U.D.R. and J.T.F., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00460
                          Honorable Richard Garcia, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no appellate costs be assessed against appellant Mother because she is
indigent.

       SIGNED November 16, 2016.


                                                  _____________________________
                                                  Marialyn Barnard, Justice